Porter, J.
(dissenting): I feel constrained to dissent from the first paragraph of the syllabus and the corresponding part of the opinion. The principal contest between the house and the senate •was over three main provisions of the bill. The house desired to have the bill provide that whenever a school district “shall fail or neglect” for three years to maintain a school for at least seven months in each year, the district might be disorganized and consolidated with another district where a proper school was maintained, and that the power to disorganize and consolidate should be lodged in the county superintendent. The supporters of the bill in the senate wanted the amendment to read “shall have failed or neglected for two years,” in order that advantage might be taken of existing conditions; also that the power be exercised by the county superintendent, “in conjunction with the board of county commissioners.” The senate also wanted the proviso “That where any such district is adjacent to a city of the third class in which there is maintained a high school or. grade school, it shall be attached to the school district in which such city is located.”
The rules of both houses provide for the appointment of a committee on enrolled bills, and the journals of both houses show that the usual custom is for reports on enrolled bills to be made by the chairman of that committee. In this instance the journal shows that the chief clerk, in his own name, reported to the house (no action being taken thereon) that he had compared certain bills, including house bill No. 48, with the enrolled bills, etc.
I think that, within the doctrine of the case of Zeigler v. Junction City, cited in the opinion, we can say: “What actually happened seems to obvious to admit of a substantial -doubt.” The chief clerk, in making this report, held in his hand the documents (now on file in the office of the secretary of state), the reengrossed bill as passed the first time by the senate, to which was attached the original house bill, the report of the conference committee; and it was the reengrossed senate bill with all its amendments, to which he had procured the signatures of the officers of the house and senate, which *623he certified to the governor for approval. The enrolled bill as signed and published, is the bill amended and passed by the senate, and contains, of course, none of the amendments agreed upon in conference and adopted by both houses. The house adopted the conference report by a yea and nay vote, February 28, and the vote was duly entered on the journal of that date. To uphold the act upon the theory that between that day and the day following the house changed its views; that both houses then passed the act as enrolled and published, requires the court to indulge in what seems to me, to be an unnatural and violent presumption.